Citation Nr: 1329936	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  06-20 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought on appeal.  Subsequent rating decisions issued by the RO in June 2004 and September 2005 continued to deny the Veteran's claim.

Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the July 1999 rating decision, VA treatment records dated in October 1999 reflect ongoing psychiatric symptoms and treatment.  These records were constructively of record within a year of the July 1999 rating decision and are new and material evidence, and therefore, precluded the July 1999 rating decision from becoming final.  See 38 C.F.R. 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board notes that in a precedential decision, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, and the Veteran's multiple claimed and diagnosed mental health disabilities, the Board finds that, with the exception of bipolar disorder which has already been specifically considered and denied by the RO, the Veteran's claim may encompass any acquired psychiatric disorder, to include PTSD.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing is of record.  The  Board remanded the case for additional development in June 2012.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the June 2012 remand, the Board instructed the RO to provide the Veteran with a VCAA notification letter, informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  It was noted that the letter should be in accordance with 38 U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) and 3.304(f), as required by law.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  The RO was also to request that the Veteran provide more information regarding the instance where he and a fellow serviceman were allegedly attacked while stopped at a store outside of Camp Lejeune.  

The RO sent the Veteran a development letter in June 2012.  In July 2012, he responded that he needed more time to obtain records from other agencies.   In March 2013, the RO sent the Veteran an additional development letter.  He responded in April 2013 that once he completed the VA Form 21-0781a, he would forward it to VA in support of his claim for service connection for PTSD.  He also indicated that he was being treated for PTSD at the Northampton and Springfield VA treatment facilities.  The Veteran did not submit a completed the VA Form 21-0781a.  On remand, he should again be asked to submit a VA Form 21-0781a.  His recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records from the Northampton and Springfield VA treatment facilities, dated since April 2013.

2.  Contact the Veteran and request that he provide more information regarding the instance where he and a fellow serviceman were allegedly attacked while stopped at a store outside of Camp Lejeune, including the approximate date and location of the incident, statements from anyone who may have known about the incident, and any other evidence that could corroborate his allegations, such as police reports, etc.  He should be asked to complete and submit a VA Form 21-0781a.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

